Citation Nr: 1315661	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service from June 1951 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida. 

In September 2010, the Board reopened the claim for bilateral hearing loss and remanded it for further development.  Again, in April 2011 and December 2011, the Board remanded this claim for additional development. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.  It appears that additional VA treatment records were associated with the Veteran's Virtual VA record after the most recent supplemental statement of the case was issued in February 2012.  Nevertheless, in a February 2012 statement, the Veteran waived RO consideration of all additional evidence received.  Accordingly, the Board may properly consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).   

As noted in the prior December 2011 remand, the Veteran has submitted a claim for entitlement to an increased rating for his service-connected disabilities in August 2011 statement and these issues were referred to the RO for appropriate action.  A review of the Veteran's Virtual VA electronic record shows that these claims were adjudicated in an October 2012 rating decision, which has not been appealed by the Veteran.  Thus, no further action is required by the Board at this time.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran is seeking service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.


Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran has asserted that his hearing loss was due to exposure to acoustic trauma due to his duties as a vehicle maintenance mechanic, including working on the flight line as well as exposure to large diesel generators.  The Veteran's service personnel record showed that his military occupational specialty in the United States Air Force was vehicle maintenance technician.  

The Veteran's service treatment records have been thoroughly reviewed.  The Veteran's enlistment examination in June 1951 showed that the Veteran's ears were clinically evaluated as normal.  No hearing abnormality was noted by the examiner and there was no indication of any complaints of hearing loss by the Veteran.  Based on appropriate hearing testing at the time, the Veteran's hearing was 15/15 with whispered voice test.  A March 1959 reenlistment examination again showed that the Veteran's hearing was 15/15 with whispered voice test.  The ears were also clinically evaluated as normal.  

A hearing test showed pure tone thresholds, in decibels, as follows (converted to ISO (ANSI) units as shown in parentheses):

HERTZ


500
1000
2000
3000
4000
Right 
0 (15)
0 (10)
0 (10)
0 (10)
0(5)
Left
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's retirement examination in February 1971 again showed that the Veteran's ears were clinically evaluated as normal.  A hearing test showed pure tone thresholds, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
0
0
0 
5
10
Left
5
5
5
15
20

In his contemporaneous medical history, the Veteran did not indicate whether there was a history of hearing loss or not.  Nevertheless, the evidence does document an upward shift in hearing thresholds in the left ear at 3000 Hertz and in both ears at 4000 Hertz from the prior March 1959 examination.  

After service, a July 1989 VA audiogram documented sensorineural hearing loss.  The following month, the Veteran filed a claim for service connection for hearing loss.  He indicated that he worked around large generators and was exposed to constant noise while in service.  He reported that he also worked on the flight line and as a missile minute man.  He asserted that this noise exposure led to his loss of hearing.  In a follow up January 1990 statement, he reiterated his previous assertions concerning noise exposure in service and also provided that he worked with huge diesel generators in a confined area.  
  
The Veteran filed his current claim for hearing loss in February 2007.  Again, the Veteran reported loud noise exposure in service.  In another statement, he provided information that he was working in a power plant while in service.  

The Veteran was afforded a VA examination in April 2008.  The claims file was reviewed.  The Veteran reported essentially the same noise exposure as previously described.  He indicated that he did not have a high noise level in civilian life working as an automobile mechanic.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
30
45
55
65
Left
25
35
60
65
70

Speech recognition was 80 percent in both ears.  The impression was mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise trauma in the Air Force because his separation audiogram indicated normal hearing bilaterally.  

Given that the examiner did not provide a sufficient rationale for the opinion, in the September 2010 Board remand, the RO was instructed to obtain an addendum opinion providing a rationale for the opinion given during the April 2008 examination.  On remand, the Veteran was afforded an additional VA audiological examination in February 2011.  The claims file was again reviewed.  The Veteran again reported exposure to generator and diesel engine while in service.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
30
40
55
60
70
Left
50
65
80
75
70

Speech recognition was 48 percent in the left ear and 78 percent in the right ear.  The diagnosis was normal to severe hearing loss of unknown type in the right ear and mild to severe hearing loss of unknown type in the left ear.  Bone conduction testing was unable to be completed as the Veteran became confused with the task as it involved masking.  Again, the VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma because the Veteran's retirement examination revealed normal hearing bilaterally and no enlistment examination could be located for comparison.  

In the December 2011 remand, the Board again determined that the February 2011 opinion and explanation to be essentially the same as provided during the April 2008 examination and sufficient rationale for the conclusion reached was not provided.  The case was remanded again for an addendum so that further rationale could be provided.    

In a January 2012 addendum, the examiner observed that acoustic trauma occurs immediately following an acoustic injury.  Again, the Veteran's service records revealed normal hearing at separation.  The examiner reiterated that it was less likely than not that any injury or illness while in service caused future hearing loss that showed no sign at separation.  Although a bone conduction study could not be performed, the examiner determined that regardless of type of hearing loss (sensorineural, conductive or mixed), it had no bearing on the possible causation related to military service as his hearing was normal at separation.  There was no condition reflected in this file or in the examiner's studies or clinical knowledge that would result in latent hearing loss due to acoustic injury. 

VA treatment records have been reviewed, but they do not provide any sort of etiological opinion.  

After reviewing the January 2012 addendum, the Board determined that a medical expert opinion was necessary in accordance with VHA Directive 2010-044 as sufficient rationale for the opinion that the Veteran's hearing loss was not related to service had still not been provided.  A VHA opinion was prepared in May 2012.  After reviewing the claims file, the examiner opined that the Veteran's hearing loss was less likely than not caused by or related to an even in military service.  The examiner observed that as seen on the retirement audiogram, the Veteran's hearing was within normal limits bilaterally upon being released from active duty.  There was no evidence of hearing within one year of retirement.  

In a subsequent September 2012 addendum, the examiner noted that Hensley required that any significant threshold changes during service be considered evidence of noise injury.  If there were significant changes in hearing thresholds greater than normal measurement variability (greater than 10 Db) or permanent verified significant threshold shift, then it must be conceded that at least some of the current hearing loss was caused by or a result of events in service, even when there is no clinical hearing loss.  The examiner then observed that without additional audiograms between 1951 and 1971, there was no evidence of threshold change and any statement regarding hearing changes or noise injury was speculative.  He noted that the Veteran denied any hearing loss and tinnitus in service and a February 1990 statement, the Veteran indicated that he was starting to lose his hearing, which is consistent with the Veteran's denial of hearing loss while in service and that his hearing loss began many years after service.  Although the July 1989 audiogram did document hearing loss, any hearing loss 18 years after service is not relevant to causality, especially in light of normal hearing at separation.  According to the Institute of Medicine's Noise and Military Service, there was insufficient evidence based on longitudinal studies in animals and humans that noise-induced hearing loss can develop much later in one's lifetime, long after cessation of noise exposure.  Based on available data, the study continued that it was unlikely that such delayed effects occur.  The best evidence available based on medical science is that noise effects occur immediately following noise exposure.  Without evidence that hearing loss began within one year after separation and continued to worsen over the following 18-year period, any statement that current hearing thresholds are service-related are speculative.  

Initially, the Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  Further, after reviewing the evidence of record, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  The record shows that the Veteran was exposed to a high level of noise over many years while in service.  Further, a standard threshold shift did occur in both ears during service as evidenced by the March 1959 and September 1971 service examinations.  Although the VA examinations found that the Veteran's hearing loss was not related to service, the Board has previously determined that these opinions were insufficient because they did not provide an adequate rationale beyond finding normal hearing at discharge.  Moreover, none of these examinations addressed the threshold shift documented in service.  Again, if there is acoustic trauma due to significant noise exposure in service as well as an upward shift in tested thresholds in service, and post-service hearing loss findings meeting the requirements of  38 C.F.R. § 3.385, it must be considered whether there is a medically sound basis to attribute the current hearing loss to the injury in service.  See Hensley, (cited above).  

The Board recognizes that the VHA examiner also determined that the Veteran's hearing loss was not related to service.  However, the rationale for this opinion was predicated on the fact that there was no significant threshold shift in service and the examiner failed to acknowledge the threshold shift from the March 1959 examination to the March 1971 retirement examination.  Importantly, it appears that the examiner was unaware of the March 1959 examination.  Regardless, significantly, in his opinion, he clearly determined that if there is a significant change in thresholds, i.e. more than 10 Db, then it must be conceded that at least some of the hearing loss is related to service.  In the instant case, there was more than a 10 Db threshold shift in the left ear at 4000 Hertz.  As such, in accordance with this opinion, at least some of the Veteran's hearing loss should be conceded as being related to service.       
 
Moreover, the Veteran has also consistently reported that he has had ongoing hearing problems since service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, there is evidence of continuity of symptoms since service.  See Walker, (cited above).  

In sum, based on the analysis above, given the evidence of noise exposure in service as well as a threshold shift in both ears, the September 2012 opinion indicating that if there is any significant threshold shift, hearing loss to some extent must be conceded, lay evidence of pertinent symptomatology, and medical evidence of current bilateral hearing loss in accordance with VA regulations, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

      							[ORDER ON NEXT PAGE]

      ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


